Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                          Case Number:
                                        IN ADMIRALTY

 CHEMBULK OCEAN TRANSPORT,
 LLC

        Plaintiff,

 v.

 WORLD FUEL SERVICES, INC.
 d/b/a WORLD FUEL SERVICES

       Defendant.
 _______________________________/

                                          COMPLAINT

        Plaintiff, Chembulk Ocean Transport, LLC (“Chembulk”), hereby files this Complaint

 against Defendant World Fuel Services, Inc. d/b/a World Fuel Services (“WFS”), and states as

 follows:

                          JURISDICTION, PARTIES, AND VENUE

        1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure.

        2.      The court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1333 because this action arises from a maritime contract and/or a maritime tort.

        3.      At all times relevant hereto, Chembulk was and is a foreign business entity

 organized under the laws of the Marshall Islands and is engaged in business as a vessel-operating

 common carrier using ocean going vessels it charters, including M/T Chem Ranger (the

 “Vessel”).
Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 2 of 6



         4.      Upon information and belief, at all times relevant hereto, defendant WFS was and

 is a corporation organized under the laws of the State of Florida with its principal place of

 business in Miami, Florida, engaged in the business of delivery of fuel oil to ocean-going

 vessels.

         5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) WFS is subject

 to personal jurisdiction in this District with respect to this action.

                                         FACTUAL BACKGROUND

         6.      On or about July 6, 2012, the owner of the Vessel (the “Owner”) time chartered

 the Vessel to an entity in the Chembulk group of companies (the “Charter”), which was extended

 into 2019 through an extension agreement.

         7.      Pursuant to the terms of the Charter, the time charterer was responsible for, inter

 alia, supplying the Vessel with fuel oil (known in the marine industry as “bunkers”). Chembulk

 acted to procure bunkers for the Vessel.

         8.      Chembulk, as buyer, and WFS, as seller, entered into a contract for the provision

 of fuel oil (bunkers) on or around March 16, 2018, for the Vessel (the “Bunkering Contract”). A

 copy of the Bunkering Contract is attached as Exhibit 1.

         9.      The Bunkering Contract provided for the sale and delivery of, among other things,

 350 metric tons of fuel oil to be delivered to the Vessel in Houston, Texas.

         10.     In order to fulfill its obligations under the Bunkering Contract, WFS arranged for

 an entity known as Valero Marketing & Supply Company (“Valero”) to physically supply the

 350 metric tons of bunkers to the Vessel on behalf of WFS.

         11.     On April 19, 2018, shortly after the subject bunker fuel received in Houston,

 Texas from WFS was transferred for use on the Vessel, the main engine ceased functioning. A



                                                     2
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 3 of 6



 copy of the Incident Report is attached as Exhibit 2. The damage from the incident required the

 Vessel to be towed to the Bahamas for repairs.

           12.   As a result of the Incident, Chembulk, as charterer, has received or expects to

 receive a claim from the Vessel Owner for the damage to the Vessel pursuant to the Charter.

                                                   COUNT I
                                              (Breach of Contract)

           13.   Chembulk incorporates paragraphs 1 - 12 as though the same have been set forth

 herein.

           14.   Chembulk and WFS entered into a Bunkering Contract for the purchase and sale

 of bunkers on March 16, 2018. See Exhibit 1.

           15.   Pursuant to the Bunkering Contract, WFS had a duty to exercise reasonable care

 in supplying sound bunkers fit for their intended use or their ordinary use or for breach of their

 warranty for workmanlike service under U.S. general maritime law or any other body of law that

 may be applicable.

           16.   Chembulk performed all conditions required under the Bunkering Contract.

           17.   WFS breached its duties under the Bunkering Contract when it supplied 350

 metric tons of fuel oil that did not meet the required qualifications and specifications and caused

 damage to the Vessel by providing defective bunkers pursuant to the Bunkering Contract.

           18.   By reason of the foregoing, Chembulk has received or expects to receive a claim

 from the Vessel Owner for the damage to the Vessel in an amount yet to be determined by

 inspection, analysis, and appraisal. After Chembulk has completed its analysis and inspection of

 the bunker samples, it will file an amended complaint containing a damages figure based upon

 the information obtained as a result of the aforementioned defective bunker fuel.




                                                     3
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 4 of 6



                                                     COUNT II
                                                    (Negligence)

           19.      Chembulk incorporates paragraphs 1 - 12 as though the same have been set forth

 herein.

           20.      WFS, directly or through their employees, agents, or independent contractors, as

 bunker sellers, had a duty to provide bunker fuel that was not defective and had a duty to ensure

 the delivery of the bunkers was provided in a non-negligent manner.

           21.      WFS negligently failed to provide bunker fuel of a reasonable quality under the

 circumstances to prevent damage to the vessel in the following non-exclusive ways:

                 a. Failure to properly determine the condition of the bunkers prior to delivery;

                 b. Failure to properly care for the bunkers during transport and/or delivery;

                 c. Improper blending and/or contamination of the bunkers;

                 d. The fuel supplied was contaminated with products not related to the production of

                    refined petroleum;

                 e. The fuel was not compliant with the applicable ISO and MARPOL standards and

                    was not suitable for use in the engines of M/T Chem Ranger;

                 f. Consumption of this fuel by the Vessel is alleged or will be alleged by the Vessel

                    Owner to have caused damages to the main engines; and

                 g. Investigation is ongoing and Plaintiff reserves the right to amend to add additional

                    grounds.

           22.      In causing or allowing the damage to occur and the resultant damages to the

 Vessel, WFS breached their duty of reasonable care.




                                                      4
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 5 of 6



           23.      By reason of the foregoing, Chembulk has received or expects to receive a claim

 from the Vessel’s Owners for the damage to the Vessel, in an amount to be determined after the

 aforementioned March 27, 2018, fueling.

                                                   COUNT III
                                           (Contribution and Indemnity)

           24.      Chembulk incorporates paragraphs 1 - 12 as though the same have been set forth

 herein.

           25.      Chembulk performed all conditions on its part to be performed under its Charter

 with the Vessel Owner.

           26.      Any damage to the Vessel by WFS and/or Valero flows directly from the acts

 and/or omissions of WFS.

           27.      Chembulk has and/or will deny liability with respect to any and all damage to the

 Vessel incurred as a result of the defective bunker fuel provided on March 27, 2018, pursuant to

 the Bunkering Contract. However, if it is adjudged that Chembulk is liable to the Vessel’s

 Owners or other parties with an interest in the Vessel, Chembulk will be entitled to recover from

 WFS, in contribution or indemnity, all losses, damages or expenses, including attorneys’ fees to

 the extent recoverable by contract, statute, or common law, as a result of the claims made by the

 Vessel’s interests against Chembulk.

           WHEREFORE, Plaintiff prays that:

           1. Judgment may be entered in favor of Plaintiff against Defendant, together with

                 interest and costs, and the disbursements of this action;

           2. For attorneys’ fees as permitted by contract, statute, and common law; and

           3. This Court grant Plaintiff all other relief that it deems just and proper.




                                                       5
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:18-cv-24912-JEM Document 1 Entered on FLSD Docket 11/26/2018 Page 6 of 6



                                              Jury Demand

        Plaintiff demands trial by jury on all issues so triable.

 Dated: November 26, 2018

                                                  Respectfully Submitted,

                                          By: /s/ Catherine J. MacIvor
                                                  Catherine J. MacIvor
                                                  Florida Bar No. 932711
                                                  cmacivor@fflegal.com
                                                  Jeffrey E. Foreman
                                                  Florida Bar No. 240310
                                                  jforeman@fflegal.com
                                                  Paul Bagley
                                                  Florida Bar No. 94211
                                                  pbagley@fflegal.com
                                                  FOREMAN FRIEDMAN, PA
                                                  One Biscayne Tower, Suite 2300
                                                  2 South Biscayne Boulevard
                                                  Miami, FL 33131
                                                  Telephone: (305) 358-6555
                                                  Attorneys for Chembulk Ocean Transport, LLC




                                                     6
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
